TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 13, 2014



                                     NO. 03-13-00603-CR


                                   Felix Longoria, Appellant

                                                v.

                                 The State of Texas, Appellee




        APPEAL FROM 119TH DISTRICT COURT OF TOM GREEN COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
               AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment of conviction rendered by the district court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment of conviction. Therefore, the Court affirms the district court’s

judgment of conviction. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.